NOTE: This order is nonprececlential.
United States Court ofA1:1peaIs
for the Federal Circuit
JESS W. WOOD,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee. -
2010-7041
Appe-al from the United States Court of Appeals for
Veterans Claims in case n0. 07-1275, Judge LaWrence B.
Hagel.
ON MOTION
ORDER
Up0n consideration of Jess W. W0od’S motion to vol-
untarily withdraw his appeal,
IT ls 0RDERED THAT:
(1) The motion is granted The appeal is dismissed

WO0D v. DVA
(2) Each side shall bear its own costs.
FOR THE COURT
NAR 23 wl /8/Jan H0rba1y
Date J an Horbaly
Clerk
cc: Kenneth M. Carpenter, Esq.
Scott D. Austin, Esq.
s21
lssued As A Mandate:  2 8